DETAILED ACTION
Notice to Applicant
In response to the communication received on 06/15/2021, the following is a Final Office Action for Application No. 16574443.  

Status of Claims
Claims 1-9 are pending.
Claims 10-19 are cancelled.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s cancelation of the particular claims overcome the Claim Objection and hence the Claim Objection has been withdrawn.  Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. (US 20130080204 A1) hereinafter referred to as Khorashadi in view of Valle (US 20140207510 A1) hereinafter referred to as Valle.  

Khorashadi teaches:
Claim 1.  A system for  automatically optimizing meeting locations for a group of geographically separated members, comprising: 
a server comprising an electronic processor;  a database in communication with the electronic processer, the database storing (i) data identifying  members of a meeting, (ii) data descriptive of a road network,  (iii) data descriptive of a list of possible locations to meet, and (iv) instructions that when executed by the electronic processor, result in (¶0006 According to some aspects of the disclosure, an apparatus for dynamically selecting a meeting location for meeting participants includes a memory and one or more processors coupled to the memory. The processor(s) is configured to receive a position of each meeting participant. The processor(s) is also configured to identify one or more potential meeting location based on the positions. The processor(s) is further configured to inform the meeting participants of the potential meeting location(s). Furthermore, the processor(s) is configured to determine the meeting location, from the potential meeting location(s), based on input from the meeting participants.): 
receiving, from each of a plurality of remote mobile electronic devices, each remote mobile electronic device being associated with a different member of the meeting, a geographic location (¶0023 The present disclosure provides a method for participants wishing to get-together at a mutually convenient place to have their locations determined and have one or more meeting locations identified based on the preferences and locations of the participants. For example, "friends" on a social network site may be recognized as being in the vicinity of each other and then offered the opportunity to meet at a coffee shop and receive a free drink size upgrade. In addition, the present disclosure allows for the competition among the venues for the participants' business by allowing them to bid on incentives prior to the decision by the participants.); 
computing, for each possible location to meet stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, and based on the data descriptive of the road network, an estimated shortest travel time (¶0028 The meeting place can be dynamically defined as the weighted center of mass of the location of all potential people to meet. Other mathematical algorithms can be used as an alternative, depending on the goal to be achieved. The goal can be reducing or minimizing the overall distance to cover among participants, or reducing or minimizing the distance to cover for a limited number of participants, or the fastest time to meet, or even reducing/minimizing the number of laggards who will never reach the meeting point, because of their slowness This solution can also work in the case of participants exhibiting widely varying velocities (e.g., some of them walking, some of them driving, or even using mass transportation). It can also include a criterion to eliminate the "outliers", i.e. "supposed participants" that actually move away from the dynamic meeting point, and whose location should be ignored in the final meeting point, with the risk of jeopardizing the meeting point convergence if not done.); 
summing, for each possible location to meet stored in the list of possible locations to meet and utilizing the estimated shortest travel time for each member of the meeting, a total travel time for all members of the meeting with respect to each possible location to meet (¶0018 The meet-up optimizer 102, in one aspect, determines a potential movement zone for each friend (participant) 100 based on a proposed meeting time. The potential movement zone is the distance in any direction that a participant can cover from his or her present position in the time interval between the present time and the meeting time. The movement zone can be determined by estimating the speed of the user. In one example, a movement zone is a shape defined in every 10 degree direction with a routable area defined with time to travel as (time to event-the current time). ¶0028 The meeting place can be dynamically defined as the weighted center of mass of the location of all potential people to meet. Other mathematical algorithms can be used as an ; 
selecting one of the possible locations to meet that has the shortest total travel time for all members of the meeting (¶0019 The meet-up optimizer 102 can define a meeting zone by determining the overlap of the potential movement zones of the participants. As shown in FIG. 3, the meet-up optimizer determines venues (potential meeting locations) within the meeting zone. If an activity type was selected, the potential meeting locations can be pruned accordingly. The meet-up optimizer 102 then sends the venue information to the participants.); and 
transmitting, to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices, meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet (¶0021 In the example shown in FIG. 5, the five participants vote on each of the three offers. In one aspect, the participants 100 submit their votes to the meet-up optimizer 102, which determines the winning venue. In another aspect, the initiating participant submits the winning venue to the meet-up optimizer 102. The meet-up optimizer 102 notifies the winning venue of the accepted offer or selection. In one aspect, the winning venue is charged a fee. The meet-up optimizer 102 can then display the winner at the participant mobile device, ask for confirmation and deliver meet up time and directions to the winning venue.).
Although not explicitly taught by Khorashadi, Valle teaches in the analogous art of reducing meeting travel:
summing a total travel time for all members (¶0017 The meeting locations and locations of participants attending the meetings are analyzed across all of the meetings in the meeting data for the time period. New meeting locations of one or more of the scheduled meetings are determined to decrease the total amount of travel (e.g. distance and/or time) of all of the participants of the meeting. The calendar system then changes the locations of the scheduled meetings and, in some examples, notifies participants of the changes. ¶0066 In some examples according to this disclosure the meeting travel metric may be expressed in time instead of distance. In one such example, optimization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reducing meeting travel of Valle with the system for dynamic meeting location determination of Khorashadi for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Khorashadi ¶0002 teaches that there are multiple locations in the mall that satisfy the description of a potential meeting place (e.g., restaurant) and each party may have a different preference, and it is desirable for this to be automated; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Khorashadi Abstract teaches dynamically selecting a meeting location for a plurality of meeting participants includes receiving a position of each meeting participant, and Valle Abstract teaches a scheduling system to change the meeting location associated with one or more of the meetings based on the meeting travel metric determined for each of the one or more of the meetings; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Khorashadi at least the above cited paragraphs, and Valle at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the reducing meeting travel of Valle with the system for dynamic meeting location determination of Khorashadi.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Khorashadi teaches:
Claim 2.  The system of claim 1, wherein the meeting data comprises at least one of a, meeting time and, a personal arrival time for each respective member of the meeting (¶0018 The meet-up optimizer 102, in one aspect, determines a potential movement zone for each friend (participant) 100 based on a proposed meeting time. The potential movement zone is the distance in any direction that a participant can cover from his or her present position in the time interval between the present time and the meeting time. The movement zone can be determined by estimating the speed of the user. In one example, a movement zone is a shape defined in every 10 degree direction with a routable area defined with time to travel as (time to event-the current time).).  

Khorashadi teaches:
Claim 3.  The system of claim 1, wherein the selected one of the possible locations to meet comprises one or more of  a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, and another publicly accessible facility (¶0020 a coffee shop in the meeting zone may be informed it is a little out of the way and the coffee shop may thus provide a better offer than if the coffee shop was at the best location for meet-up. Another factor that may affect the offer is the number of meeting participants. The participant information may be anonymonized before being sent to the potential meeting locations. The number of participants as well as some of their metadata such as the activity being considered, age range of the participants, and/or gender can be included in the information sent to the potential meeting location so they can decide what type of offer to make. The various potential meeting locations (competitor venues) 104, 106, 108 provide their offers or incentives (e.g., coupons) to the meet-up optimizer 102 as shown in FIG. 4. The venue may put a condition on the offer, for example, that it will only be valid if all the participants show up.).  

Khorashadi teaches:
Claim 4.  The system of claim 1, wherein the selected one of the possible locations to meet comprises one or more of a storage facility and a package exchange facility (¶0023 The present disclosure provides a method for participants wishing to get-together at a mutually convenient place to have their locations determined and have one or more meeting locations identified based on the preferences and locations of the participants. For example, "friends" on a social network site may be recognized as being in the vicinity of each other and then offered the opportunity to meet at a coffee shop and receive a free drink size upgrade. In addition, the present disclosure allows for the competition .  

Khorashadi teaches:
Claim 5.  The system of claim 1, wherein the data descriptive of the road network comprises one or more of  traffic data, weather data, toll data, and speed limit information (¶0018 The meet-up optimizer 102, in one aspect, determines a potential movement zone for each friend (participant) 100 based on a proposed meeting time. The potential movement zone is the distance in any direction that a participant can cover from his or her present position in the time interval between the present time and the meeting time. The movement zone can be determined by estimating the speed of the user. In one example, a movement zone is a shape defined in every 10 degree direction with a routable area defined with time to travel as (time to event-the current time).).  

Khorashadi teaches:
Claim 6.  The system of claim 1, wherein each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores (¶0022 In the above example, one of the users defined the meeting participants. However, the meet-up optimizer may initiate a meeting by identifying two or more users in the same location, e.g., in a mall or within a predefined distance or travel time of each other. In such a situation, the meet-up optimizer can notify one or both users that they are in a similar location and may offer them the option of having the meet-up optimizer 102 determine potential meeting locations. ¶0028 Although the preceding description related to identifying a meet up zone when all participants are in a mall or somewhere in close proximity to each, other techniques for identifying a meeting location are also contemplated for other scenarios. For example, an online flash meeting of people who do not know each other, and decide to meet "somewhere" at the spur of the moment is considered.).  

Khorashadi teaches:
Claim 7.  The system of claim 1, wherein the computing of the estimated shortest travel time for each possible location to meet is evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwardsPage 3 of 8 RR03-053-04 RS 03-15-21.docto each of the geographic locations of the members of the meeting (¶0019 The meet-up optimizer 102 can define a meeting zone by determining the overlap of the potential movement zones of the participants. As shown in FIG. 3, the meet-up optimizer determines venues (potential meeting locations) within the meeting zone. If an activity type was selected, the potential meeting locations can be pruned accordingly. The meet-up optimizer 102 then sends the venue information to the participants. ¶0028 The meeting place can be dynamically defined as the weighted center of mass of the location of all potential people to meet. Other mathematical algorithms can be used as an alternative, depending on the goal to be achieved. The goal can be reducing or minimizing the overall distance to cover among participants, or reducing or minimizing the distance to cover for a limited number of participants, or the fastest time to meet, or even reducing/minimizing the number of laggards who will never reach the meeting point, because of their slowness This solution can also work in the case of participants exhibiting widely varying velocities (e.g., some of them walking, some of them driving, or even using mass transportation). It can also include a criterion to eliminate the "outliers", i.e. "supposed participants" that actually move away from the dynamic meeting point, and whose location should be ignored in the final meeting point, with the risk of jeopardizing the meeting point convergence if not done.).  

Khorashadi teaches:
Claim 8.  The system of claim 1, wherein the computing is re- conducted once at least one of the members of the meeting is en route to the selected one of the possible locations to meet (¶0029 analyzing message content (e.g., "Come see what I have found") may help determine excitation level. This strategy promotes a faster convergence, and reduces or minimizes the distance to cover for the participants farthest from the meeting point. In yet another aspect, if one of the potential meeting attendees does not plan on attending the meeting (or can never agree with others on where to meet), this potential attendee can unfairly influence the meeting location selection and can be eliminated from the calculations.).  

Khorashadi teaches:
Claim 9.  The system of claim 1, wherein the computing of the estimated shortest travel time for each possible location to meet stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, is further based on a service waiting time for at least one of the each possible locations to meet stored in the list of possible locations to meet (¶0020 By informing the competitors of the rank in terms of optimal distance .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 




/KURTIS GILLS/Primary Examiner, Art Unit 3623